DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after-final amendment filed 6/2/2021. 
	Claims 1-3, 5, 7, 8, 13, 15, 20, 23, 27, 29, 32 and 34-36 are pending. 
This application 371 filing of International application no. PCT/EP2016/051344, filed January 22, 2016, which claims priority from GB Patent application no. 1501175.2, filed January 23, 2015

Information Disclosure Statement
An Information disclosure statement filed 6/2/2021 has been identified and the document considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as an Israeli office action has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Emily Miao on 7/1/2021.

IN THE CLAIMS:
Claim 1. (Currently Amended) A natural killer (NK) cell which does not naturally express a T cell receptor (TcR) and which is modified by recombinant expression to express a recombinant TcR exogenous to the cell 
said cell expresses CD3 chains CD3γ, CD3δ, CD3ε and CD3ζ, and the CD3 chains and the recombinant TcR form a functional CD3-TcR complex located at the surface of the NK cell; and 
said recombinant TcR is an antigen receptor which comprises a TcR antigen-recognition domain and does not comprise an antibody antigen-recognition domain. 

Claim 7. (Currently Amended) The cell according to claim 1, wherein the recombinant TcR is CD8- and/or CD4-independent.

Claim 8. (Currently Amended) The cell according to claim 1, wherein the recombinant TcR has specificity towards an antigen on a cancer cell or an infected cell.

Claim 13. (Currently Amended) The cell according to claim 1, wherein the recombinant TcR is specific for both an antigen expressed by a target cell in a subject to be treated by administration of the cell and for the MHC type of the subject.

Claim 15. (Currently Amended) A therapeutic composition comprising [[a]] the modified NK cell as defined in claim 1, together with at least one pharmaceutically acceptable carrier or excipient.  


(a) 	an NK cell which does not naturally express a T cell receptor (TcR) and expresses CD3 chains CD3γ, CD3δ, CD3ε and CD3ζ; and 
(b) 	a panel of vectors each comprising a nucleic acid molecule encoding a recombinant TcR, wherein each recombinant TcR is an antigen receptor comprising a TcR antigen-recognition domain and not comprising an antibody antigen-recognition domain, and wherein each of the recombinant TcRs have different antigen specificity and/or different MHC specificity.

Claim 23. (Currently Amended) The cell according to claim 1, wherein said recombinant TcR is not expressed as a fusion protein with a CD3 chain.

Claim 35. (Currently Amended) The cell according to claim 1, wherein said recombinant TcR is not expressed as part of a fusion protein.


Conclusion
The claims have been renumbered in the following order: 1, 2, 3, 5, 7, 8, 13, 15, 23, 34, 35, 36, 20, 27, 28, 32.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633